DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Status of the Application
	Claims 4-8 and 12-18 have been cancelled. Claims 1-3, 9-11, 19, and 20 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (Hereafter, “Lee”) [US 2015/0156509 A1] in view of Lin et al. (Hereafter, “Lin”) [US 2014/0092981 A1] in further view of PARK et al. (Hereafter, “Park”) [US 2017/0078699 A1].
In regards to claim 1, Lee discloses a method of processing video data in a video coding system ([Abstract] A method and apparatus for encoding and decoding motion information.), wherein video data in a picture is partitioned into blocks [Fig. 10], comprising: receiving input data associated with a current block in a current picture, wherein the current block and a neighboring block are split from a parent block by binary-tree splitting ([Fig. 10 and 0160] The coding units 1010 are coding units having a tree structure, corresponding to coded depths determined by the video encoding apparatus 100, in a maximum coding unit. The prediction units 1060 are partitions of prediction units of each of the coding units 1010, and the transformation units 1070 are transformation units of each of the coding units 1010.); determining a candidate set for the current block by prohibiting ([0213] Referring back to FIG. 15, the redundancy removing unit 1530 may determine whether the spatial candidate motion information and the temporal candidate motion information are identical to each other and may remove redundant motion information from the candidate motion information.); and encoding or decoding the current block based on the candidate set by selecting one final candidate from the candidate set ([0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information. Like in the above-described example, when the motion information corresponds to a prediction motion vector, the decoding side may obtain an index indicating the prediction motion vector and a difference value between a motion vector and the prediction motion vector from a bitstream and may restore the motion vector of the current prediction unit by adding the difference value with the prediction motion vector indicated by the prediction motion vector index. In addition, the decoding side may generate a prediction value of the current prediction unit by using the restored motion vector, and the reference picture information and the prediction direction information (directions L0 and L1) which are obtained from a bitstream.) and deriving a predictor for the current block according to motion information of the final candidate ([0182] Costs obtained by encoding prediction values obtained according to the prediction modes are compared with each other and a prediction mode having a smallest cost is determined as a final prediction mode of a current prediction unit. When the costs are compared with each other, the final prediction mode to be applied to the current prediction unit may be determined based on rate-distortion. [0183] In order for a decoding side to generate a prediction value of a prediction unit on which inter prediction is performed, reference picture information about a picture referred to for every prediction unit on which inter prediction is performed, motion vector information, and motion information such as a prediction direction may be transmitted to the decoding side.).
Lin discloses a method of processing video data in a video coding system ([Abstract] A method and apparatus of deriving a motion vector predictor (MVP) for a current block in an Inter, Merge, or Skip mode are disclosed.), wherein video data in a picture is partitioned into blocks ([0004] High-Efficiency Video Coding (HEVC) is a new international video coding standard that is being developed by the Joint Collaborative Team on Video Coding (JCT-VC). HEVC is based on the hybrid block-based motion-compensated DCT-like transform coding architecture. The basic unit for compression, termed Coding Unit (CU), is a 2Nx2N square block, and each CU can be recursively split into four smaller CUs until a predefined minimum size is reached. Each CU contains one or multiple Prediction Units (PUs). The PU sizes can be 2Nx2N, 2NxN, 2NxnU, 2NxnD, Nx2N, nLx2N, nRx2N, or NxN, where 2NxN, 2NxnU, 2NxnD and Nx2N, nLx2N, nRx2N correspond to horizontal and vertical partition of a 2Nx2N PU with symmetric or asymmetric PU size division respectively.), comprising: receiving input data associated with a current block in a current picture, wherein the current block and a neighboring block are split from a parent block by binary-tree splitting ([004, 0043, and Fig. 6] current PU and neighboring PUs are split from a larger CU); determining a candidate set for the current block by prohibiting in the candidate set if the neighboring block is coded in Inter prediction ([0043] One embodiment of the present invention identifies and removes redundant MVP candidates caused by Inter mode associated with zero MVD. If multiple MVP candidates are located in different PUs and one MVP candidate is predicted according to the Inter mode by another MVP candidate with zero MVD, the MVP candidates will be identical and the redundancy can be removed. FIG. 6 illustrates an example of a redundant MVP candidate due to Inter mode associated with zero MVD. The PU of MVP A+ is coded as Inter mode using MVP B without scaling and with zero MVD. For the current PU, MVP A and MVP B are identical. Therefore, one of MVP A and MBP A is redundant and can be removed. A skilled person in the art may use other neighboring block configurations to practice the present invention.); and encoding or decoding the current block based on the candidate set by selecting one final candidate from the candidate set and deriving a predictor for the current block according to motion information of the final candidate ([0022] Based on the Rate-Distortion Optimization (RDO) decision, the encoder selects one final MVP within a given MVP candidate set for the Inter, Skip, or Merge mode and transmits the index of the selected MVP to the decoder after removing the redundant candidates.).
Park discloses a method of processing video data in a video coding system ([Title] Method and device for configuring merge candidate list for decoding and encoding of interlayer video), wherein video data in a picture is partitioned into blocks ([0234] As described above, the inter-layer video decoding apparatus 20 according to an embodiment may perform prediction by partitioning a current block 81 into a plurality of segments (or regions) based on the depth value of a corresponding depth block 85 indicated by a dotted line corresponding to the current block 81, which may require a vector 83 indicating the corresponding depth block 85.), comprising: receiving input data associated with a current block in a current picture ([0317] The image encoder 400 according to an embodiment performs operations of the coding unit determiner 120 of the video encoding apparatus 100 to encode image data. [0322] An entropy decoder 515 parses encoded image data that is to be decoded and encoding information required for decoding from a bitstream 505.), wherein the current block and a neighboring block are split from a parent block ([0327] In particular, the intra predictor 540 and the inter predictor 535 determine a partition mode and a prediction mode according to each of coding units having a tree structure, and the inverse transformer 525 may determine whether to split a transformation unit according to a quad-tree structure per coding unit.) ([0173] The merge candidate list generator 24 may indicate the excluded merge candidate and view synthesis prediction mode use information by flag. When the second layer current block performs luminance compensation, the merge candidate list generator 24 may store, in the flags “availableFlagIvMC” and “availableFlagIvMCShift”, information indicating that the candidates performing time direction inter prediction among the merge candidates of the current block are excluded from the merge candidate list.); and encoding or decoding the current block based on the candidate set by selecting one final candidate from the candidate set and deriving a predictor for the current block according to motion information of the final candidate ([0114] In operation 17, the motion information determiner 16 may determine the motion information of the current block by using the motion information present in one of the merge candidates included in the merge candidate list. [0118] In operation 19, based on the motion information set in the current block, by performing prediction on the second layer current block, the encoder 18 may generate the second layer prediction image and encode the error between the second layer current original image and the second layer prediction image. Also, the inter-layer video encoding apparatus 10 may encode a merge index indicating the selected merge candidate.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the explicit teachings of the removal of redundant MVP candidates when due to inter mode as taught by Lin. The motivation behind this modification would have been to remove the redundancy in motion vector prediction to reduce complexity and/or to improve performance [See Lin]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Lin with the exclusion of inter prediction merge candidates from the merge candidate list of the current block as taught by Park in order to reduce device complexity and effectively generate an image by adaptively forming a merge candidate list [See Park].

In regards to claim 2, the limitations of claim 1 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the candidate set ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.).
Park discloses wherein a flag is signaled to indicate whether the candidate set prohibits the spatial candidate derived from the neighboring block ([0173] The merge candidate list generator 24 may indicate the excluded merge candidate and view synthesis prediction mode use information by flag. When the second layer current block performs luminance compensation, the merge candidate list generator 24 may store, in the flags “availableFlagIvMC” and “availableFlagIvMCShift”, information indicating that the candidates performing time direction inter prediction among the merge candidates of the current block are excluded from the merge candidate list.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Lin with the exclusion of inter prediction merge candidates from the merge candidate list of the current block as taught by Park in order to reduce device complexity and effectively generate an image by adaptively forming a merge candidate list [See Park].

In regards to claim 3, the limitations of claim 2 have been addressed. Lee discloses wherein the flag is signaled in a sequence level, picture level, slice level, or Prediction Unit (PU) level ([0188] the current PU level).

In regards to claim 9, the limitations of claim 1 have been addressed. Lee discloses wherein the neighboring block is further split into a plurality of sub-blocks for motion estimation or motion compensation [Fig. 10], and determining the candidate set further comprises checking if motion information inside the neighboring block are the same, and prohibiting the spatial candidate derived from any sub-block in the neighboring block if the motion information inside the neighboring block are all the same and the sub-blocks are coded in Inter prediction ([0181] A prediction unit included in a B slice is predicted via uni-direction prediction or bi-directional prediction using an average of the reference picture `L0 picture` included in the reference picture list `List 0` and the reference picture `L1 picture` included in the reference picture list `list 1`. A bi-direction predictive mode performed by the motion estimator 420 may use two reference pictures rather than being limited to a previous or next reference picture of a current picture and may be referred to as a bi-predictive mode. [0182] Costs obtained by encoding prediction values obtained according to the prediction modes are compared with each other and a prediction mode having a smallest cost is determined as a final prediction mode of a current prediction unit. When the costs are compared with each other, the final prediction mode to be applied to the current prediction unit may be determined based on rate-distortion.).

In regards to claim 10, the limitations of claim 9 have been addressed. Lee discloses wherein checking if motion information inside the neighboring block comprises checking every minimum block inside the neighboring block, wherein each minimum block has a size of MxM and each of the sub-blocks is larger than or equal to MxM ([0074] A transformation depth indicating the number of times splitting is performed to reach the transformation unit by splitting the height and width of the coding unit may also be set in the transformation unit. For example, in a current coding unit of 2Nx2N, a transformation depth may be 0 when the size of a transformation unit is 2Nx2N, may be 1 when the size of a transformation unit is NxN, and may be 2 when the size of a transformation unit is N/2xN/2. That is, the transformation unit having the tree structure may also be set according to transformation depths.).

In regards to claim 11, the limitations of claim 9 have been addressed. Lee discloses wherein a flag is signaled to indicate whether the candidate set prohibits the spatial candidate derived from any sub-block in the neighboring block ([0188] The motion information encoder 1420 determines motion information about the current prediction unit from among the `n` pieces of candidate motion information and encodes index information indicating the determined motion information as motion information of the current prediction unit. In detail, the motion information encoder 1420 assigns 0 to (n-1) motion information indexes to the `n` pieces of candidate motion information, respectively, and encodes an index corresponding to motion information of the current prediction unit as motion information of the current prediction unit. For example, when motion information corresponds to a prediction motion vector and n=2, that is, when the number of prediction motion vector candidates of the current prediction unit is fixed to 2, if two prediction motion vector candidates that are respectively generated with respect to a direction L0 and a direction L1 by the candidate motion information generating unit 1410 are MVLX_Cand0 and MVLX_Cand1 (X is 0 or 1), respectively, the motion information encoder 1420 sets a prediction motion vector index indicating MVLX_Cand0 to 0 and sets a prediction motion vector index indicating MVLX_Cand1 to 1 and encodes an index corresponding to a prediction motion vector having a minimum cost as motion vector information of the current prediction unit according to the encoding result of the current prediction unit. [0190] When the encoding side obtains a fixed number of pieces of candidate motion information under a predetermined rule and transmits index information indicating a single piece of motion information from among the pieces of candidate motion information, the decoding side may generate a fixed number of pieces of candidate motion information under the same rule as that of the encoding side and may determine motion information of the current prediction unit by using the transmitted index information.).

Claim 19 lists all the same elements of claim 1, but in apparatus form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19.

Claim 20 lists all the same elements of claim 1, but in non-transitory computer readable medium form rather than method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482